unreasonably disproportionate to the gravity of the offense so as to violate
                the proscription against cruel and unusual punishment.            Ewing v.
                California, 538 U.S. 11, 29 (2003) (plurality opinion);        Harmelin v.
                Michigan, 501 U.S. 957, 1000-01 (1991) (plurality opinion). Accordingly,
                we
                            ORDER the judgment of the district court AFFIRMED.




                            _kr-5               J.
                Douglas



                cc:   Hon. Michelle Leavitt, District Judge
                      Sarift Law, P.C.
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                     2
(0) 1947A